PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $150.00 for medical services provided a resident of the Industrial Home for Youth, a facility of the respondent. The invoice for the services was not processed for payment in the appropriate fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that sufficient funds were expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $150.00.
Award of $150.00.